Citation Nr: 1007971	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  03-28 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a mental disorder, 
including bipolar disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 
1973.

This matter was last before the Board of Veterans' Appeals 
(Board) in October 2007, on appeal of an October 2002 rating 
decision of the Nashville, Tennessee Regional Office (RO) of 
the Department of Veterans Affairs (VA).   The Board then 
reopened and denied the Veteran's claim of entitlement to 
service connection for bipolar disorder.  

Although this matter has been developed and certified for 
review as involving the Veteran's claim of service connection 
for bipolar disorder, recent caselaw mandates that in 
appropriate cases, VA consider such claims more broadly.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding claimant 
seeking service connection for psychiatric disability who has 
no special medical expertise is not competent to provide 
diagnosis requiring application of medical expertise to 
facts, which include claimant's description of history and 
symptoms, and VA should therefore construe claim for service 
connection for psychiatric disability based on reasonable 
expectations of non-expert claimant).   The issue is 
therefore recharacterized as on the title page. 

The Veteran appealed the October 2007 decision to the Court 
of Appeals for Veterans Claims (Court).  The Veteran and VA 
filed a Joint Motion for Remand with the Court.  In a January 
2009 Order, the Court remanded the claim to the Board for 
compliance with the instructions in the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
RO/AMC action on the claim on appeal is warranted.

In September 2005, the Board remanded the Veteran's claim of 
entitlement to service connection and instructed the RO/AMC 
to arrange for a VA mental disorders examination at an 
appropriate VA medical facility.  


The examination was conducted in April 2006.  The examiner 
noted that the Veteran could not give any "meaningful" 
information during the examination, and stated that he 
required treatment for depression before he could be 
interviewed for a compensation and pension examination, but 
provided an opinion that military service had nothing to do 
with the formation of his bipolar and anti-social personality 
disorders.  The Board, relying on this medical opinion, 
denied the claim in an October 2007 decision.  

Through its January 2009 Order, the Court remanded the appeal 
for the Board to provide a more thorough explanation, to 
include clarification of the medical examiner's opinion that 
was against the claim, but indicated an adequate examination 
was not be conducted.  To comply with the Order, the Board 
finds that a second medical opinion is necessary as is 
directed below.

As further noted in the January 2009 Order resulting from the 
Joint Motion, the Board's 2005 remand instructed that, "in 
readjudicating the claim, the AMC should make specific 
findings regarding the provisions regarding the presumptions 
of soundness and aggravation," but such findings were not 
included in the October 2006 supplemental statement of the 
case (SSOC).  RO compliance with a remand is not 
discretionary, and if the RO fails to comply with the terms 
of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record also indicates that the RO provided the Veteran 
with pre-adjudication notice as to the generally applicable 
provisions pertaining to VA's duty to notify and assist, and 
the elements of a service connection claim, in October 2001, 
July 2002, and October 2005 letters that complied with the 
Veterans Claims Assistance Act (VCAA).  However, the Veteran 
has not been notified as to how VA assigns disability ratings 
and effective dates (as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006)).  As the claim on appeal is being 
remanded for further development, the RO should notify the 
Veteran in accordance with the Dingess ruling.  

The Board notes that it is also VA's duty to assist the 
Veteran with his claim by obtaining relevant records from VA 
medical centers (VAMCs) and attempting to obtain releases for 
any identified records of private medical treatment.  

In two letters dated November 2009, the Veteran's authorized 
representative notified VA that he was scheduled to receive 
additional VA psychiatric treatment in December 2009 and 
requested VA obtain records of recent treatment.  However, 
the most recent VA treatment records in the claims file are 
dated 2006.  On remand, the RO should obtain more recent 
records of VAMC treatment received by the Veteran and 
pertinent to his claim.

Additional review of the claims file reveals that the 
Veteran's private psychiatrist, Dr. Moore, stated in a 
January 2004 letter that the Veteran received a psychiatric 
evaluation in March 2003 from Upper Cumberland Psychological 
Associates (UCPA), but the record does not contain any such 
report (although earlier notes of UCPA treatment are 
affiliated with the claims file).   Further, the report of 
the April 2006 VA examination indicates that the examiner 
referred the Veteran to the Plateau Mental Health Clinic 
(PMHC) for immediate treatment, and a January 2003 note from 
the Veteran's former representative states that records from 
PMHC would be submitted.  The only PMHC treatment notes 
affiliated with the claims file are dated before June 2002.  
On remand, the RO should attempt to obtain up to date records 
of identified private treatment received by the Veteran and 
pertinent to his claim.

VA also has a duty to obtain Social Security Administration 
(SSA) records when they may be relevant.  Voerth v. West, 13 
Vet. App. 117, 121 (1999).  A July 2001 statement from a 
private attorney reflects a request, for the purpose of 
pursuing a claim for SSA disability benefits, for VA records 
of psychiatric treatment provided to the Veteran.  However, 
no SSA records have been associated with the claims file.  
Accordingly, the RO should contact the SSA and ascertain if 
the Veteran has applied for SSA benefits and if so, obtain 
copies of the Veteran's records regarding SSA benefits, 
including the complete medical records upon which any 
decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include any additional 
VA or other mental health treatment - 
specifically to include, but not limited 
to:

a.  VA treatment following June 2006 
from the Murfreesboro VAMC and 
Cookeville Community Based 
Outpatient Clinic (CBOC);

b.  Medical treatment received after 
2002 from Upper Cumberland 
Psychological Associates and the 
Plateau Mental Health Clinic.  

The Veteran must be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file.  The RO/AMC must then 
obtain these records and associate them 
with the claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform him and provide him an 
opportunity to submit copies of the 
outstanding medical records.

2.  Contemporaneously with its notice to 
the Veteran as detailed in paragraph 1, 
the RO/AMC must advise the Veteran in 
accordance with the Dingess decision as 
to the assignment of disability ratings 
and effective dates.  



3.  The RO/AMC will obtain from the SSA 
a copy of the evidence relied on in its 
decision regarding the Veteran's claim 
for disability benefits, to 
specifically include, but not limited 
to, any medical records.  Those records 
will be associated with the claims 
folder.

4. After the above has been completed, 
the RO/AMC must review the claims file, 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full, and schedule the 
Veteran for a VA mental disorders 
examination at an appropriate facility 
to determine the etiology of any 
current mental health disabilities.  
The following considerations will 
govern the examination:

a.  The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.  

b.  The examiner is to be advised 
that the sole question is that of a 
medical nexus. After conducting any 
necessary clinical studies and 
appropriate interviews with the 
Veteran, the examiner must address 
whether he has bipolar disorder, or 
any mental disorder, as the direct 
result of service or as the result 
of in-service aggravation, beyond 
the natural progression, of any pre-
existing condition(s);

c.  Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner should 
discuss any evidence of record which 
might bear on the etiology of any 
current mental disorders - this 
evidence should include, but is not 
limited to, the Veteran's notation 
on his self-report of medical 
history at time of enlistment (June 
1971) that he had been rejected by 
the military on prior occasion and 
his statements (March, April, and 
May 2000) to private mental health 
care providers that in-service 
training caused him to "freak out" 
and experience anxiety.

d.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record and citation to any medical 
treatises or other evidence relied 
upon.  A rationale must be provided 
for any findings rendered.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state.  

e.  If the Veteran is unable to 
participate in the scheduled 
examination due to mental 
incapacity, the RO/AMC will cause 
the claims folder, including any and 
all evidence generated as a result 
of this remand, to be reviewed by a 
qualified mental disorders examiner, 
who must respond to the inquiries in 
paragraphs 4 b. through d., above. 

5.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.  See 38 C.F.R. § 4.2 (2009) (If 
the findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).  

6.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claim of 
entitlement to service connection for any 
psychiatric disorder subject to service 
connection.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding claimant 
seeking service connection for 
psychiatric disability who has no special 
medical expertise is not competent to 
provide diagnosis requiring application 
of medical expertise to facts, which 
include claimant's description of history 
and symptoms, and VA should therefore 
construe claim for service connection for 
psychiatric disability based on 
reasonable expectations of non-expert 
claimant).   

As directed by the September 2005 
Board remand, and as noted by the 
January 2009 Court Order, the RO/AMC 
must, in readjudicating the claim, 
make specific findings as to the 
provisions regarding aggravation and 
the presumption of soundness.  If the 
benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case 
(SSOC) containing notice of all 
relevant actions taken on the claim, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, 
the case should be returned to the 
Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised, again, that the Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


